Judgment, Supreme Court, New York County (Cynthia S. Kern, J.), entered November 14, 2013, awarding respondent the principal sum of $50,000, unanimously affirmed, without costs. Appeal from order, same court and Justice, entered on or about May 1, 2013, unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
An arbitration award is not subject to vacatur pursuant to CFLR 7511 (b) (1) (iii) due to an arbitrator’s mistake of fact or law or disregard for the plain words of the parties’ agreement. Rather, the court must find that the award is “totally irrational or violative of a strong public policy and thus in excess of the arbitrator’s powers” (Hackett v Milbank, Tweed, Hadley & McCloy, 86 NY2d 146, 155 [1995] [internal quotation marks omitted]). While the arbitrator here may have erred in interpreting the insurance policy, such error did not rise to the very high level required to vacate an arbitration award.
We have considered appellant’s remaining arguments and find them unavailing.
Concur—Friedman, J.E, Acosta, Saxe, Feinman and Gische, JJ.